                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )                  4:16CR3001
                                        )
            v.                          )
                                        )
ALEX LARSEN,                            )                    ORDER
                                        )
                   Defendant.           )
                                        )


      IT IS ORDERED that the defendant’s conditions of release are modified to
include:

      Public Law Condition.

      q.     At a time to be determined by the United States Probation Officer,
      you must reside in a residential reentry center (RRC) for a period of up
      to 180 days in the correctional component, to commence at the direction
      of the Probation Officer, and you must observe the rules of that facility.
      You may be discharged earlier than 180 days by the Probation Officer,
      if you are determined to be in full compliance with the conditions of
      supervision.

      DATED this 16th day of April, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
